--------------------------------------------------------------------------------

Exhibit 10.29.1
PULSE ELECTRONICS CORPORATION
12220 World Trade Drive
San Diego, California 92128


July 30, 2012


Mr. Alan H. Benjamin
1486 Paint Mountain Road
Elfin Forest, CA  92029


Dear Alan,


This letter confirms the terms of your continued employment with Pulse
Electronics Corporation (“Pulse” or the “Company”).  Your employment from and
after July 30, 2012 will continue on an at will basis.  Your title will remain
as Chief Operating Officer, and you shall report to the Chief Executive Officer
and to the Board of Directors of the Company.  Your annual salary will remain at
$324,450.17 until such time as the Board determines otherwise.  Paychecks are
distributed bi-weekly.  You will earn four weeks of vacation days on a pro rated
basis throughout the year, subject to all the terms of Company policy.


You shall be entitled to other benefits, bonuses and perquisites as determined
by the Board of Directors of the Company in its sole discretion or in accordance
with any duly adopted plan, policy or program established by the Company,
subject to the terms of those plans, policies or programs.  Currently, your own
benefits entitlements include the Pulse Electronics Corporation Executive
Severance Policy as well as group health, dental, life and long term disability
insurance, 401(k) and a Flexible Spending Account (FSA).


The Company shall reimburse you for all reasonable business expenses incurred in
carrying out your duties upon appropriate substantiation and documentation of
such expenses and in accordance with the policies, practices and procedures of
the Company as in effect from time to time.


As a condition of your continued employment, you acknowledge that you have
signed and returned to the Company a copy of its standard Confidential
Information and Invention Assignment Agreement.
 
You shall perform and discharge faithfully, diligently and to the best of your
ability your duties and responsibilities to the Company, devote your full-time
efforts to the business and affairs of the Company, and not devote time to
activities or interests that would impair your ability to perform your
obligations to the Company.
 
You shall at all times comply with and abide by the provisions of this at will
letter, all applicable work policies, the Company's Statement of Principles
Policy and Code of Business Conduct as in effect from time to time, and any and
all procedures and rules as may be issued by Company from time to time, and you
shall strive to comply with any and all federal, state and local statutes,
regulations and public ordinances applicable to the performance of your duties.
 
Any legal action or proceeding with respect to your employment, except for those
arising out of or relating to the standard Confidential Information and
Invention Assignment Agreement, will be brought and, except as set forth below,
any and all disputes, controversies, or claims (hereinafter "disputes") arising
out of or related to the employment relationship between you and the Company,
shall be submitted for adjudication exclusively to arbitration before the
American Arbitration Association ("AAA"), located in the city in which the
Company is headquartered.  In agreeing to arbitration of any and all disputes,
both you and the Company knowingly and voluntarily waive and relinquish their
rights to have such disputes decided through law suits, in a court of law with a
judge and jury and, instead, shall have them decided by an arbitrator under the
rules and regulations of AAA.  In such arbitration the Company shall pay the
costs of the arbitrator. Any decision of the arbitrator resolving such dispute
shall be final and binding upon the parties. This arbitration provision shall
not be deemed to prohibit or restrict either party from initiating legal action
in a court of competent jurisdiction to seek injunctive or other equitable
relief, and excludes disputes arising out of or relating to the standard
Confidential Information and Invention Assignment Agreement. 

 
 

--------------------------------------------------------------------------------

 

As with all Company employees, employment is “at will” and can be terminated by
you or by the Company at any time with or without advance notice or “cause.”  If
you are terminated other than for cause, your termination benefits will be as
provided in the Pulse Electronics Corporation Executive Severance Policy, as it
may be in effect from time to time.  This “at will” employment relationship can
only be modified in a written agreement executed and delivered by you and an
executive officer of the Company that has been duly authorized by the Board of
Directors of the Company.  This paragraph contains the entire agreement between
you and the Company regarding the right or ability of either you or the Company
to terminate your employment with the Company.


We look forward to your continuing employment with the Company.  Please sign and
return this letter to us by the close of business on the date hereof. This offer
letter supersedes any previous discussion, agreement, or understanding between
you and the Company regarding the subject matter of this letter.

 
Sincerely,


PULSE ELECTRONICS CORPORATION
By:






 
/s/ Ralph E. Fasion
 
Ralph E. Faison
Chairman and Chief Executive Officer





I hereby accept the above offer:





 
/s/ Alan H. Benjamin
 
July 30, 2012
 
Alan H. Benjamin
 
Date
 

 
 

--------------------------------------------------------------------------------
